EX-23 ***** Consent of Independent Registered Public Accounting Firm The Board of Director and Stockholders China Lithium Technologies, Inc. New York City, New York We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-169807) of China Lithium Technologies, Inc. of our report dated September 23, 2011, relating to the consolidated financial statements of China Lithium Technologies, Inc., which appear in this Form 10-K for the year ended June 30, 2011. /s/ P.C. Liu, CPA, P.C. Pearl Liu, CPA Flushing, NY October 13, 2011
